Exhibit 10.1

 

LOGO [g35751img1.jpg]

 

AMENDMENT #1

 

TO NFS CONTRACT OF SALE & SECURITY AGREEMENT

 

Dated: June 22, 2005

 

Definitions:

 

Paragraph 19 as follows:

 

“Purchase Formula” means at any time, and amount equal to 120% of the net amount
of all Acceptable/Eligible Accounts.

 

Is replaced by:

 

“Purchase Formula” means at any time, an amount equal to 130% of the net amount
of all Acceptable/Eligible Accounts.

 

This amendment is effective and applicable to invoices purchased under the
CONTRACT OF SALE & SECURITY AGREEMENT of even date. All other terms, covenants
and conditions will remain in effect and unchanged.

 

Tully’s Coffee Corporation         By:  

/s/ Kristopher S. Galvin

          Date: July 20, 2005    

Kristopher S. Galvin

Executive Vice President & CFO

           

 

Northrim Funding Services, a division of Northrim Bank

 

Accepted this 20th day of July, 2005, at Bellevue, WA

 

          By:   /s/ Daniel J. Lowell                

Daniel J. Lowell

Vice President

           

 

Page 1

Acknowledgment                     